Citation Nr: 1446291	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-40 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the Veteran did request a Board hearing on his August 2010 VA Form 9, in a subsequent communication received in August 2014, he withdrew his request for a Board hearing.  The Veteran's hearing request is considered withdrawn. 38 C.F.R. 
§ 20.704(e) (2013).


FINDING OF FACT

A chronic low back disability was not shown during active service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's arthritis of the lumbar spine is the result of his active service.


CONCLUSION OF LAW

A low back disability was not incurred in the Veteran's active duty service nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An April 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, VA examination reports, and Social Security Administration (SSA) records have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Board notes that the Veteran submitted a release of information for treatment records from Premier Orthopedics.  However, a September 2008 response from the practice indicated that they no longer had any treatment records for the Veteran.  He was informed of this negative development.

The Veteran underwent VA examinations in April 2009 and June 2010.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Taken together, the examination reports are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.   This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in this case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

A review of the medical evidence reflects that the Veteran has been diagnosed with degenerative arthritis of the thoracolumbar spine.  See VA examination report, June 2010.  The first element of Shedden/Caluza is met.

A review of the service treatment records finds that the Veteran was treated in October 1968 for low back pain that was diagnosed as a mild back sprain and muscle spasm.  The second element of Shedden/Caluza is also met.  

However, as the Veteran was only seen on this single occasion, and because his service discharge examination six months later made no reference to any back problems, the Board finds that there is no evidence of a chronic low back disorder in service.  Further, since an established diagnosis of arthritis is not shown within a year of his service discharge, there is no basis for awarding service connection on a presumptive basis.  The outcome of the appeal therefore turns on whether there is competent medical evidence of a nexus between the Veteran's in-service low back complaints and his current low back disability.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his low back disability in June 2010.  The examiner noted his reports of in-service low back pain from lifting heavy mortar rounds and assertions of low back since that time.  The examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine and concluded his low back disability was not related to service because his in-service complaints were transient and did not complain of low back pain again until 25 years after service.  The examiner further noted that there were no additional complaints regarding the low back after the 1968 incident and that the separation examination was normal with regard to the spine.  

The June 2010 VA examination and opinion is the only pieces of medical evidence regarding the etiology of the Veteran's low back disability.  Notably, although the Veteran was afforded an earlier VA examination in April 2009, that examiner did not provide an opinion on the etiology of his low back disability.

The only other evidence that purports to link the Veteran's current low back disability to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, low back pain), he is not able to provide competent evidence as to the etiology of such complaints or the associated low back diagnoses.  Providing such an opinion requires medical expertise in the causes of degenerative joint disease and degenerative disc disease in the context of a remote back sprain with many years without symptoms.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is on the list of chronic diseases, the Board does not find the Veteran's recent assertions of experiencing low back pain since service to be credible.  The Veteran's recent statements reports history of continued symptomatology since active service are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his low back disorder.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In particular, the Veteran's initial application for disability benefits in 1969 identifies problems with an eye disorder and the residuals of a venereal disease but makes no mention of back pain.  He likewise made no reference to back problems when he filed a May 2004 claim for service connection for diabetes mellitus.  Based upon the language and context of the earlier claims, and especially from the claim of 1969, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time, which he had felt to have continued since service.  His failure to report any complaints of back pain at those times, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

Moreover, the Veteran specifically reported a history of chronic low back pain for 15 years in 2004 (i.e. since approximately 1989) when seeking treatment for an exacerbation of such.  He made no statements regarding ongoing back pain since his military service in the late 1960s or his in-service sprain.  He consistently reported this history of back pain since approximately the late 1980s to treatment providers when seeking treatment for his current back problems.  It was only when he filed his claim for compensation that he claimed low back pain since service.  The Veteran's failure to report such a history when seeking treatment in 2004 weighs against his overall credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Thus, while the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  The history of experiencing low back pain since discharge or proximate thereto was only recently made in conjunction with a claim for monetary benefits.  This claim is clearly undermined by his report of a history of low back since approximately 1989 to his treating healthcare professionals.  As the Board does not find the Veteran's statements regarding continuous low back pain since service credible, the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The claim of entitlement to service connection for a low back disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


